DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 11/15/2021.  Claims 1-15, 17-24, and 26-33 are pending.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-15, 17-24, and 26-33 under 35 USC 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jenni WO 2016/096529.  The applicant has amended the independent claims to include new limitations.  The new limitations change the scope of the claim requiring new consideration.  The limitation of “fixed open circumference” over comes that previous rejection; however after further consideration, a new rejection with Jenni WO 2016/096529 is made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-13, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenni WO 2016/096529.
As to claims 1 and 14, Jenni teaches a medical apparatus and method for deployment within an anatomical blood vessel comprising:  [providing a medical apparatus comprising:] a first tubular wall (5a), sized for deployment within a blood vessel, a second tubular wall (3a), within the first tubular wall (fig. 7), and a constricting element (balloons, pg. 20, lines 9-15) at least partially surrounding a portion of the second tubular wall (pg. 20, lines 9-15), holding said portion of second  tubular wall to a fixed open circumference, and holding said portion of said second tubular wall away from the first tubular wall, to form a diametrical reducer.
As to claim 2, 26, 30, 32, and 33 Jenni the teaches medical apparatus of claim 1, comprising a connector (pg. 16, lines 11-16), wherein the first tubular wall is connected at least at one end to the second tubular wall with the connector (pg. 16, lines 11-16, separate stents attached by wires). 
As to claims 3 and 29, Jenni the medical apparatus of claim 1 (and 26), wherein at least a portion of the second tubular wall is coated with a coating material (covers 3b and 5b can considered coatings since they cover or coats the stent, figs. 7-9).  
As to claims 4, 28, and 31, Jenni the medical apparatus of claim 1 (and 27), the first and second tubular walls are concentric (fig. 7); 
As to claims 11, 15, 17, and 19, Jenni teaches the medical apparatus of claims 1 (and 14), wherein the constricting element is configured for circumference adjustment of the second tubular wall, while the medical apparatus is within the anatomic vessel (pg. 20, lines 13-15).  
As to claims 12, 27, Jenni teaches the medical apparatus of claim 1 (and 26), wherein said fixed open circumference of said second tubular wall provides the second tubular wall with a radial neck section, configured for reduction of an effective diameter of the anatomical blood vessel.

    PNG
    media_image1.png
    291
    463
    media_image1.png
    Greyscale

As to claims 13 and 18, Jenni teaches the medical apparatus of claims 1 (and 14), wherein the medical apparatus is collapsible and configured to be delivered into the anatomic vessel via a catheter (pg. 15, lines 8-10).
As to claim 20, Jenni teaches method of claim 14, further comprising a step of temporarily or permanently locking constricted portion of the second tubular wall to a specific circumference (can be adjust at any time pg. 20, lines 13-15).
As to claim 21, Jenni teaches the medical apparatus according to claim 1 comprising a fixation element (inner surface of 5a) configured to fixate the constricting element at a longitudinal position along the medical apparatus (secured when inflated and pressing against a vessel wall, pg. 14, lines 7-10).  
As to claims 23 and 24, Jenni teaches the medical apparatus of claim 1 (and 14), wherein the constricting element constricts the circumference of the portion of the second tubular wall without constricting a circumference of the first tubular wall (pg. 20, lines 9-15).  
P-80371-US 10. The medical apparatus of claim 9, wherein the tail is configured to be detached after adjustment of the loop section circumference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jenni.
As to claim 5, the claimed product appears to be the same or similar to that of the prior art, although produced by a different process.  The claimed phrase “manufactured by a process selected from laser cutting, braiding, any combinations thereof” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenni.
As to claim 6, teaches the medical apparatus of claim 1.  The drawings of Jenni showing that the first tubular wall of the apparatus has a longitudinal length and a diameter.
Jenni does not expressly disclose wherein the ratio between the medical apparatus's longitudinal length and diameter of the first tubular wall is smaller than 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cause Morel to having a ratio between the medical apparatus's longitudinal length and diameter of the first tubular wall is smaller than 2 since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morel would not operate differently with the claimed length and diameter ratio and since the apparatus has a length and a diameter intended to be places within a vessel the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the ration claimed, the specification indicating simply ratio numbers that some embodiment can have [0073].

Claims 7-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenni as applied to claims 1 above, and further in view of Morel EP 1 870 057 A1.
As to claims 7 and 22, Jenni teaches the medical apparatus of claim 1.  It should be noted that Jenni fails to teach wherein the constricting element comprises a loop section.  
Morel teaches a medical apparatus with a common constricting element (9d) comprises a loop section (fig. 1 shows 9d forms a loop).  One of ordinary skill in the art could have substituted the constricting element (balloons) of Jenni the constricting element (loop) of Morel by known methods.  For example, wrapping the loop of Morel that can constrict (purse string) on the second tubular wall and pulling to adjust the diameter of the second tubular wall; and the results would have been predicable, constricting the tubular wall.  Thus, it would have been obvious to one of ordinary skill in the art to replace the constricting element of Jenni with the constricting element of Morel.
As to claim 8, Jenni/Morel teaches the medical apparatus of claim 7, wherein the constriction element further comprises a tail section (11d, Morel) configured to be pulled and/or pushed to adjust the circumference of the loop section (see transition from fig. 1 to 4, Morel).  
As to claim 9, Jenni/Morel teaches the medical apparatus of claim 8, comprising a locking mechanism (lasso, Morel) that is configured to lock the circumference of the loop section at the adjusted circumference.20 
As to claim 10, Jenni/Morel teaches the medical apparatus of claim 9, wherein the tail is fully capable of being detached after adjustment of the loop section circumference ([0025], SEE PARAGRAPH 11 OF THE TRANSLATION, Morel).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771